Title: From George Washington to John Jay, 14 April 1779
From: Washington, George
To: Jay, John



Dear Sir,
Head Quarters Middle brook April 14th 1779.

I have received your several favors of the 2d 3d and 28th of March, & 6th of April. I thank you for them all—but especially for the last, which I consider as a distinguishing mark of your confidence & friendship.
Conscious that it is the aim of my actions to promote the public good, and that no part of my conduct is influenced by personal enmity to individuals, I cannot be insensible to the artifice, employed by some men to prejudice me in the public esteem. The circumstance, of which you have obliged me with the communication, is among a number of other instances of the unfriendly views which have governed a certain gentleman from a very early period. some of these have been too notorious not to have come to your knowledge: others, from the manner in which they have been conveyed to me will probably never be known, except to a very few—But you have perhaps heard enough, and observed enough, yourself, to make any further explanation from me, unnecessary.
The desire however which it is natural I should feel to preserve the good opinion of Men of sense and virtue, conspiring with my wish to cultivate your friendship in particular, induces me to trouble you with a statement of some facts which will serve to place the present attack in its proper light. In doing this, I shall recapitulate & bring into one view, a series of transactions, many of which have been known to you; but some of which may possibly have escaped your memory.
An opinion prevailing, that the enemy were like shortly to evacuate these States, I was naturally led to turn my thoughts to a plan of operations against Canada, in case that event should take place. A Winter campaign before the enemy could have an oppertunity of reinforcing and putting themselves in a more perfect state of defence, appeared to promise the most certain and speedy success, & the rout by Co’os offered itself as most direct & practicable. In this, I fully agreed with General Gates and some other Gentlemen, whom I consulted on the occasion, and on the 12th of Septr last I wrote to Congress accordingly; submitting it to them, whether it would not be advisable to be laying up magazines—opening a road—and making other preparations for the undertaking. They approved the project; and authorized me to carry it into execution. I the more readily entered into it, from a consideration, that, if circumstances should not permit us to carry on the enterprize, the preparations towards it could easily be converted into another channel, and made serviceable to our operations elsewhere, without any material addition of expence to the Continent because provisions, which would compose the principal part of the expence, were at all events to be purchased on Connecticut river—the only doubt being, whether it should be used in an expedition against Canada, or transported to Boston—circumstances to determine this. with truth it may be added, that excepting the articles of provisions & forage which, as before observed, would have been bot if no Expedition by the way of Co’os had been in contemplation, the “incredible expence” mentioned by G. Gates in his letter of March 4th amounted to the purchase of a few pairs of Snow Shoes, & some leather for Mocosons only—If any other expence has been incurred it is unknown to me—must have been by his order—& he alone answerable for it.
In October following, Congress entered into arrangements with the Marquis de la fayette for co-operating with the Court of France, in an expedition against that Country—In this scheme, one body of Troops was to proceed from Co’os and penetrate by way of the River St Francis; others forming a junction at Niagara were to enter Canada by that rout, and while these were operating in this manner, a French fleet and a body of French troops were to go up the River St Lawrence and take possession of Quebec.
You are well acquainted with the opposition I gave to this plan and my reasons at large for it—From what has since happened, they seem to have met the full approbation of Congress. The ideas I held up were principally these. that we ought not to enter into any contract with a foreign power, unless we were sure we should be able to fulfil our engagements—that it was uncertain whether the enemy would quit the States or not, and in case they did not, it would be impracticable to furnish the aids which we had stipulated—that even if they should leave us, it was doubtful whether our resources would be equal to the supplies required; that therefore it would be impolitic to hazard a contract of the kind and better to remain at liberty to act as future conjunctures should point out. I recommended nevertheless, as there were powerful reasons to hope the enemy might go away, that eventual preparations should be made to take advantage of it, to possess ourselves of Niagara and other Posts in that quarter for the security of our frontiers, and to carry our views still further with respect to a conquest of Canada, if we should find ourselves able to prosecute such an enterprize.
This, Congress in a subsequent resolve approved, and directed to be done. It was not the least motive with me for recommending it, that operations of this nature seemed to be a very favourite object with that honorable body. The preparations on Hudsons river were undertaken in consequence.
Upon a nearer view of our finances and resources, and when it came to be decided, that the enemy would continue for sometime longer to hold the posts, they were in possession of—in the course of the conferences with which I was honoured by the Committee of Congress in Philadelphia—I suggested my doubts of the propriety of continuing our northern preparations upon so extensive a plan as was first determined—The Committee were of opinion with me that the state of our currency, and supplies in general would oblige us to act on the defensive next campaign, except so far as related to an expedition into the Indian Country for chastising the Savages, and preventing their depridations on our back Settlements; & that though it would be extremely desirable to be prepared for pushing our operations further, yet our necessities exacting a system of œconomy, forbad our launching into much extra expence for objects which were remote and contingent. This determination having taken place, all the Northern preparations were discontinued except such as were necessary towards the intended Indian expedition.
Things were in this situation, when I received a letter from General Bailey (living at Co’os) expressing some fears for the safety of the Magazine at Co’os—in consequence of which I directed the Stores to be removed lower down the Country. This I did to prevent a possibility of accident, though I did not apprehend they were in much danger. Sometime afterwards I received the letter No. 1 from General Gates expressing similar fears; to which I returned him the answer of the 14th of Feby transmitted by him to Congress (No. 2). Knowing that preparations had been making at Albany and unacquainted with their true design he from a vague expression in that letter that the intention of attacking Canada was still adhered to, but that I had changed the Plan and was going by way of lake Champlain or Ontario either of these routs he pronounces impracticable and represents that by Co’os as the only practicable one. He goes further, and declares that “in the present state of our Army and the actual situation of our magazines to attempt a serious invasion of Canada by whatever rout would prove unsuccessful unless the Fleet of our Allies, should at the same time co-operate with us—by Sailing up the river St Lawrence.” Though I differ with him as to the impracticability of both the other routs, I venture to go a step beyond him respecting our ability to invade Canada, & am convinced that in our present circumstances, and with the enemy in front, we cannot undertake a serious invasion of that Country at all, even with the aid of an Allied Fleet.
You will perceive Sir, that I have uniformly made the departure of the enemy from these States an essential condition to the invasion of Canada—and that General Gates has entirely mistaken my intentions. Hoping that I had embarked in a Scheme, which our situation would not justify, he eagerly siezes the oppertunity of exposing my supposed errors to Congress; and in the excess of his intemperate zeal to injure me, exhibits himself in a point of view, from which I imagine he will derive little credit. The decency of the terms in which he undertakes to arraign my conduct both to myself, and to Congress, and the propriety of the hasty appeal he has made will I believe appear at least questionable to every Man of sense & delicacy.
The last paragraph of the extract with which you favour me is a pretty remarkable one—I shall make no comments further than as it implies a charge of neglect on my part, in not writing to him but once since december. From the beginning of last campaign to the middle of december, about 7 Months, I have copies of near fifty Letters to him, and about Forty originals from him. I think it will be acknowledged the corrispondance was frequent enough during that period; and if it has not continued in the same proportion since, the only reason was, that the Season of the year, the troops being in winter quarters, and General Gates’s situation unfruitful of events and unproductive of any Military arrangements between us, afforded very little matter for epistolary intercourse; and I flatter myself it will be readily believed, that I am sufficiently occupied with the necessary business of my station, and have no need of increasing it by multiplying letters without an object. If you were to peruse My dear Sir, the letters which have passed between General Gates & myself for a long time back, you would be sensible that I have no great temptation to court his corrispondance, when the transacting of business does not require it. An air of design—a want of candor in many instances, & even of politeness, give no very inviting complexion to the corrispondance on his part. As a specimen of this I send you a few letters & extracts, which at your leizure, I shall be glad you will cast your eye upon.
Last fall it was for sometime strongly suspected that the enemy would transport the whole or the greatest part of their force Eastward, and combine one great land and Sea operation against the French fleet in Boston harbour—On this supposition, as I should go in person to Boston, the command next in importance was the posts on the North River. This properly would devolve on General Gates; but from motives of peculiar scrupulousness as there had been a difference between us, I thought it best to know whether it was agreeable to him; before I directed his continuance. By way of compliment—I wrote him a letter containing the extract No. 3, expecting a cordial answer & chearful acceptance—I received the evasive and unsatisfactory reply No. 4—A few days after this upon another occasion I wrote him the letter No. 5 to which I received the extraordinary answer No. 6 which was passed over in silence.
The plan of operations for the campaign being determined—a commanding officer was to be appointed for the Indian expedition. This command according to all present appearance will probably be of the second, if not of the first importance for the campaign. The Officer conducting it, has a flattering prospect of acquiring more credit, than can be expected by any other this year, and he has the best reason to hope for success. General Lee from his situation was out of the question. Genl Schuyler, who, by the way would have been most agreeable to me, was so uncertain of continuing in the Army that I could not appoint him. General Putnam I need not mention. I therefore made the offer of it (for the appointment could no longer be delayed) to General Gates who was next in seniority, though perhaps I might have avoided it, if I had been so disposed from his being in a command by the special appointment of Congress. My letter to him on the occasion you will find in No. 7—I believe you will think it was conceived in very candid and polite terms, & merited a different answer from the one given to it in No. 8.
I discovered very early in the War symptoms of coldness & constraint in General Gates’s behaviour to me—These increased as he rose into greater consequence; but we did not come to a direct breach till the beginning of last year. This was occasioned by a corrispondance, which I thought rather made free with me between him and Genl Conway, which accidentally came to my knowledge. The particulars of this affair you will find delineated in the packet herewith, indorsed “Papers respecting Genl Conway.” Besides the evidence contained in them of the genuine-ness of the offensive corrispondance, I have other proofs still more convincing, which having been given me in a confidential way, I am not at liberty to impart.
After this affair subsided—I made a point of treating General Gates with all the attention & cordiality in my power, as well from a sincere desire of harmony, as from an unwillingness to give any cause of triumph to our enemies, from an appearance of dissention among ourselves. I can appeal to the world, & to the whole Army, whether I have not cautiously avoided every word or hint, that could tend to disparage General Gates in any way. I am sorry his conduct to me has not been equally generous, and that he is continually giving me fresh proofs of malevolence and opposition—It will not be doing him injustice to say, that, besides the little underhand intrigues, which he is frequently practising, there has hardly been any great military question, in which his advice has been asked, that it has not been given in an equivocal and designing manner, apparently calculated to afford him an oppertunity of censuring me on the failure of whatever measures might be adopted.
When I find that this Gentleman does not scruple to take the most unfair advantages of me—I am under a necessity of explaining his conduct to justify my own. This, and the perfect confidence I have in you, have occasioned me to trouble you with so free a communication of the state of things between us. I shall still be as passive as a regard to my own character will permit. I am however uneasy, as Genel Gates has endeavour’d to impress Congress with an unfavourable idea of me, and as I only know this in a private confidential way—that I cannot take any step to remove the impression, if it should be made.
I am aware Sir, of the delicacy of your situation; and I mean this letter only for your own private information; you will therefore not allow yourself to be embarrassed by its contents; but with respect to me, pass it over in silence. With the truest esteem, and personal regard. I am, Dr Sir Yr Obliged & Obedt Ser:
Go: Washington
P.S. Genl Gates in his letter of the 30th Septr disapproves the divided state of our Army—what he says being in general terms, might seem plausable enough, but by no means applicable to the case in hand. The Army was then in four divisions. Three Brigades of the right wing & one from the second line under General Putnam, had been stationed in the highlands in conjuction with the Garrison of West pt for the immediate defence of the passes there—The remaining two Brigades of that Wing under Baron de Kalb was incamped on Fishkill plains Seven or 8 Miles from the town—within less than a days March of the Fort. At Fredericksburg was three brigades of the second line under Lord Stirling about two days March from the Fort. Genl Gates with the left Wing of five brigades was at Danbury abt 14 Miles from Fredericksburg. The manœuvring on our flanks of which Genl Gates speaks by the way of the North river or the sound, must have had for object either the highland passes, or the Army itself—had they attempted those passes the force immediately on the spot and close in its vicinity was sufficient from the nature of the ground to withstand their whole force; and the rest of the Army from the time necessarily exhausted in Military operations would in all probability have been up in time to succour that part—without gaining these passes they could not get at the Army at all on the right; and in doing it, if they could have effected it the Army would have had abundant time to collect & defend itself. To advance by land in our front would have been chimerical: they would have had a much greater distance to approach us, than the whole distance from one extremety of our force to the other; and we should have had all the leizure we could desire to assemble at any point we thought proper. Had they attempted our left flank at Danbury by way of the sound—we might either if we had judged it expedient, have brought up the other Corps to support the one there, or, if it found itself pressed for wan[t] of time, it had only to fall back upon Fredericksburg—there our whole force could have concentered with ease to oppose the enemy to the greatest advantage—The truth was, there was not at that time the least probability they should attempt an Army which had been the whole Summer inviting them out of their strong holds—nor did I think there was much, they would molest the Forts; yet it would certainly have been imprudent to have risked the security of either. When the enemy was in the Jerseys the change then made in the disposition gave still greater security to the different objects for which we had to provide, by drawing a greater force to the point threatned. The intention of the disposition I have described was to push a part of our force as far Eastward as possible for the aid & protection of the French fleet, in case the enemy had directed their force against that; at the sametime, I did not choose to lose sight of the No. River & therefore kept a sufficient force near enough to secure it. The concileating these two objects produced that division of our Army of which Genl Gates complains. No Man however was more vehement in supposing the French fleet would be the object of the enemys operations than himself & this he so emphatically inculcated in several of his letters, that I thought it necessary in answer to one of the 6th of October to write him as contained in mine of the 7th, both which are also herewith No. 9 & 10. I am &ca
Go: Washington

